Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Tang on March 11, 2021.
The application has been amended as follows: 
Please replace the claims received on March 4, 2021, with the following:
1.	A real-estate transaction system, comprising:
an offer management server registering one or more of a plurality of Internet-connected servers,
the one or more of the plurality of Internet-connected servers hosting respective real-estate sale or rental websites, wherein the respective websites include information regarding specific properties offered for sale or rent, images, and offer details,
the offer management server providing configurable coded instructions to the one or more of the plurality of Internet-connected servers for displaying an Offer Now button on the respective websites; and

wherein each of the one or more of the plurality of Internet-connected servers are configured to:
display the Offer Now button with each specific property on the Internet-connected server’s respective website using the configurable coded instructions received from the offer management server;
receive, via the mobile device, a user selection of the Offer Now button;
in response to receiving the user selection of the Offer Now button, transmitting an authorization code to the mobile device to identify the user;
request the user to enter the authorization code;
in response to receiving the authorization code entered by the user, display an electronic form on the Internet-connected server’s respective website, wherein the electronic form includes input fields for a user to submit offer information corresponding to one of the specific properties for sale or rent; 
receive the offer information via the electronic form; 
transmit the electronic form with the offer information to the offer management server, and
wherein the offer management server is further configured to:
receive the electronic form with the offer information;
generate a hash of the electronic form by hashing the offer information corresponding to one of the specific properties for sale or rent; 
store the hash on a blockchain as a smart contract; and

2.	The real-estate transaction system of claim 1, wherein the offer management server is further configured to: 
upload, to the mobile device, the software application for negotiation of the offer information; and 
transmit a secure private key to the mobile device, wherein the secure private key is configured to provide access to the negotiation and to a blockchain wallet.
3.	The real-estate transaction system of claim 2, wherein the secure private key is associated on the mobile device with a local password, usable for asserting the private key in signing in to the software application.
4.	The real-estate transaction system of claim 2, wherein the offer management server is further configured to:
transmit a notification message to a second user to provide access to a dashboard interface displaying the offer information on a computer device.
5.	The real-estate transaction system of claim 4, wherein the offer management server is further configured to:
generate a private key for the second user.
6.	The real-estate transaction system of claim 4, wherein the dashboard interface is configured to provide access to a communication channel including at least a Chat service through a Chat server.

8.	The real-estate transaction system of claim 4, wherein the dashboard interface is configured to receive counter offer information from the second user.
9.	The real-estate transaction system of claim 4, wherein the dashboard is configured to display a time stamp corresponding to a version of the offer information 
10.	The real-estate transaction system of claim 1, wherein the offer information includes at least one of purchase agreements, rental agreements, agency relationship disclosure agreements, mortgage pre-qualification documents, property condition reports, building/engineering inspection reports, pest inspection reports and legal documents.
11.	A real-estate transaction method, comprising:
registering, at an offer management server, one or more of a plurality of Internet-connected servers, the one or more of the plurality of Internet-connected servers hosting respective real-estate sale or rental websites, wherein the respective websites include information regarding specific properties offered for sale or rent, images, and offer details;
providing, from the offer management server to the one or more of the plurality of Internet-connected servers, configurable coded instructions for displaying an Offer Now button on the respective websites;
connecting a mobile device of a user to the one or more of the plurality of the Internet-connected servers; 

receiving, via the mobile device, a user selection of the Offer Now button;
in response to receiving the user selection of the Offer Now button, transmitting, from the one or more of the plurality of Internet-connected servers, an authorization code to the mobile device to identify the user; 
requesting, by the one or more of the plurality of Internet-connected servers, the user to enter the authorization code;
in response to receiving the authorization code entered by the user, displaying, by the one or more of the plurality of Internet-connected servers, an electronic form on the Internet-connected server’s respective website, wherein the electronic form includes input fields for a user to submit offer information corresponding to one of the specific properties for sale or rent;
receiving, at the one or more of the plurality of Internet-connected servers, the offer information via the electronic form; 
transmitting, by the one or more of the plurality of Internet-connected servers, the electronic form with the offer information to the offer management server;
receiving, at the offer management server and from the one or more of the plurality of Internet-connected

storing, by the offer management server, the hash on a blockchain as a smart contract; and
requesting, by the offer management server, the user to download a software application onto the mobile device for providing a dashboard to manage one or more real-estate transactions from the one or more real-estate sale or rental websites.
12.	The real-estate transaction method of claim 11, further comprising:
downloading to the mobile device the software application for negotiation of the offer information; and 
transmitting a secure private key to the mobile device, wherein the secure private key is configured to provide access to the negotiation and to a blockchain wallet.
13.	The real-estate transaction method of claim 12, further comprising associating the secure private key on the mobile device with a local password, usable for asserting the private key in signing in to the software application.
14.	The real-estate transaction method of claim 12, further comprising:
transmitting a notification message to a second user to provide access to a dashboard interface displaying the offer information on a computer device.
15.	The real-estate transaction method of claim 14, further comprising:
generating a private key for the second user.

17.	The real-estate transaction method of claim 14, wherein the dashboard interface is configured to receive an acceptance of the offer information to execute a sale or rent transaction on the property
18.	The real-estate transaction method of claim 14, wherein the dashboard interface is configured to receive counter offer information from the second user.
19.	The real-estate transaction method of claim 14, wherein the dashboard is configured to display a time stamp corresponding to a version of the offer information.
20.	The real-estate transaction method of claim 11, wherein the offer information includes at least one of purchase agreements, rental agreements, agency relationship disclosure agreements, mortgage pre-qualification documents, property condition reports, building/engineering inspection reports, pest inspection reports and legal documents.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is patent eligible as it is integrated into a practical application as it is directed towards the modification of web-pages that change their typical function.  Specifically, the claimed invention is directed towards providing computer-executable code from a central system to one or more websites in order to reconfigure the appearance of the one or more websites and adding additional functionality.  In this case, the claimed invention is modifying one or more real estate 
With regards to the prior art rejection, the claimed invention overcomes the prior art of record as it includes a plurality of features that would not have been obvious to one of ordinary skill in the art to combine together.  Specifically, although the prior art of record establishes that affiliation programs and links, centralized dashboards, and blockchain technology are known in the  art, the prior art of record fails to disclose each of these features being used together in the manner disclosed by the claimed invention.  
Harrison discloses that it is known to provide an affiliation link and have the centralized system perform the process on behalf of the affiliate, but making it appear, to the user, that the affiliate is performing this process.  Additionally, for example, Flex Offers discloses that affiliation programs are known in the art of real estate.  However, none of the cited references discloses, teaches or suggests for various different real estate websites, having their own respective information and layout, to register with a centralized system and for the centralized system to provide the recited “Offer Now” button in order to allow a user to initiate a transaction at each separate website and have the transaction sent back, stored, and managed by the centralized system.  In the field of real estate, affiliation programs are directed towards allowing entities to register with a centralized system and for the centralized system to provide links, or the like, to their registered affiliates.  Further, although affiliate links can be provided on each entity’s website the manner in which the affiliate link works is different than the claimed invention and the art of record does not provide sufficient evidence for one of ordinary skill in the art to find it obvious or motivated to provide an “Offer Now” button that is intended to provide a form that can be filled out by a user while the user is still on the real estate website and then having the centralized website receive and manage the one or more forms from one or more real estate websites for the user.
Additionally, the claimed invention also includes multiple security features for identifying a user and verifying a transaction, as well as requesting a user to download a 
As a result, it is the combination of all of the recited elements of why the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Banborough et al. (US PGPub 2010/0262478 A1); Eberstadt et al. (US PGPub 2012/0233020 A1); Harrison (US PGPub 2002/0198736 A1); Lang et al. (US PGPub 2014/0214554 A1); Olsen et al. (US PGPub 2011/0320349 A1); Perkowski et al. (US PGPub 2007/0094076 A1); Spirer (US PGPub 2017/0185596 A1); Van Der Spoel (US PGPub 2014/0207551 A1) – which are directed towards affiliation programs and affiliate links in real estate and providing a centralized system for managing real estate transactions
Caronline Feeney (Everything You Need To Know About Zillow Instant Offers); Flexoffers (Affiliate Programs); Ivkovic et al. (Affiliate Internet Marketing Concepts and Application Analysis); Kwok et al. (A novel Web sales tracking solution for multi-channel marketing programs on electronic commerce); Tapfiliate (Affiliate tracking software); Zhou et al. (Research on network marketing of real estate enterprises) – which are directed towards affiliation programs in real estate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/17/2021